DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 4 is objected to because of the following informalities:  line 4 of the claim recites “wherein values for plurality of vehicle parameters”. This is improper grammar. It appears that the claim should read as “wherein values for a plurality of vehicle parameters”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  lines 1-2 recite “wherein transmitting the access token to the to the third-party application”. This is improper grammar due to the two instances of “to the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As per Claim 1, the claim recites steps of receiving, storing, determining, verifying and generating data which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in these claim elements preclude the steps from practically being performed in the mind. For example, the claim encompasses a person simply mentally receiving, storing, verifying and generating data. No structure or device is recited as performing any step of the claim. Additionally, steps of transmitting data may be done mentally with the aid of pen and paper, or by a person manually causing a transmission to take place. Additionally, all of the steps are equivalent to generic computer functions of simply receiving, storing, processing and transmitting data, all of which may be performed by a generic computer. The Examiner also emphasizes that transmission of data does not show an improvement in computer-functionality. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because no structure or device is recited as performing any step of the claim. Therefore, nothing in the claim amounts to significantly more than the abstract idea. The Examiner notes that even if the claim was interpreted to be directed to steps performed by a generic computer (which is not required by the claim), the claimed steps can be performed as generic computer functions of simply receiving, storing, processing and transmitting The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device”, which clearly shows that “any suitable” device, such as a generic computer, can perform the claimed and disclosed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited in the claim, and at best, the claim amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to generic computer functions of transmitting and receiving which are addressed above with respect to Claim 1, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of data and to generic computer functions of transmitting and receiving which are addressed above with respect to Claim 1, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of data which does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of data which does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a generic computer function of transmitting which is addressed above with respect to Claim 1, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to storing data which may be performed mentally and as a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 10, the claim recites steps of receiving, storing and verifying data which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in these claim elements preclude the steps from practically being performed in the mind. For example, the claim encompasses a person simply mentally receiving, storing and verifying data. No structure or device is recited as performing any step of the claim. Additionally, steps of transmitting data may be done mentally with the aid of pen and paper, or by a person manually causing a transmission to take place. Additionally, all of the steps are equivalent to generic computer functions of simply receiving, storing, processing and transmitting data, all of which may be performed by a generic computer. The Examiner also emphasizes that transmission of data does not show an improvement in computer-functionality. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application because no structure or device is recited as performing any step of the claim. Therefore, nothing in the claim amounts to significantly more than the abstract idea. The Examiner notes that even if the claim was interpreted to be directed to steps performed by a generic computer (which is not required by the claim), the claimed steps can be performed as generic computer functions of simply receiving, storing, processing and transmitting data, and no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0069] of the Applicant’s specification which lists generic computer components to perform the claimed steps such as “The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device”, which clearly shows that “any suitable” device, such as a generic computer, can perform the claimed and disclosed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited in the claim, and at best, the claim amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an 

As per Claim 11, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to generic computer functions of transmitting and receiving which are addressed above with respect to Claim 11, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to receiving and converting data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to aggregating and generating data which may be performed mentally and as generic computer functions, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to generating data which may be performed mentally and as a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to verifying and mapping data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to transmitting data which may be performed as a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to describing “endpoints” which does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to generating data which may be performed mentally and as a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to describing characteristics of data which does not amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 6, the subject matter is the claimed “The method of Claim 1, wherein the response comprises an obfuscated version of the identifier”.
identifier”. It is not disclosed how an identifier would be obfuscated, or of what would or would not qualify as an “obfuscated version” of any identifier.
There is also no disclosure whatsoever of any embodiment that obfuscates any identifier. The only mention of anything being “obfuscated” is in P[0019] of the specification which recites “Location data can be obfuscated”, and there is no mention of an obfuscated identifier as claimed.
As such, there is no indication in the specification that the inventors had possession of a method wherein the response comprises an obfuscated version of the identifier.

As per Claim 7, the subject matter is the claimed “The method of Claim 1, wherein transmitting the access token to the to the third-party application comprises transmitting an access code to the third-party application, wherein the access code is exchanged for the access token”.
There is no disclosure of exchanging an “access code” for an “access token”.
As such, there is no indication in the specification that the inventors had possession of a method wherein the response comprises an obfuscated version of the identifier. 
As such, there is no indication in the specification that the inventors had possession of a method wherein transmitting the access token to the to the third-party application comprises transmitting an access code to the third-party application, wherein the access code is exchanged for the access token.
exchanged” (or the words “exchange”, “exchanges” and exchanging”) does not even appear in the disclosure.

As per Claim 20, the subject matter is the claimed “The method of Claim 19, wherein the set of vehicle data comprises an obfuscated version of the identifier”.
There is no disclosure of an algorithm that describes an obfuscation of an “identifier”. It is not disclosed how an identifier would be obfuscated, or of what would or would not qualify as an “obfuscated version” of any identifier.
There is also no disclosure whatsoever of any embodiment that obfuscates any identifier. The only mention of anything being “obfuscated” is in P[0019] of the specification which recites “Location data can be obfuscated”, and there is no mention of an obfuscated identifier as claimed.
As such, there is no indication in the specification that the inventors had possession of a method wherein the set of vehicle data comprises an obfuscated version of the identifier.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per Claim 1, it is unclear what structure or device, if any, is performing any step of the claim. This also makes it unclear which method steps are required to be performed by some specific structure or device, if any, and whether or not any two method steps may be performed by entirely different structure or devices. For example, it is unclear if the step of “receiving a first value for a first vehicle parameter from a first vehicle resource, the first value sampled by a first vehicle” is performed by the same structure or device, if any, that performs “in response to receiving a vehicle request comprising the access token from the third-party application”. The Examiner notes that as written, the claim encompasses a person or several people performing each step mentally and/or manually.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “wherein the vehicle request comprises a requested vehicle parameter that corresponds to a set of conditions; wherein values for plurality of vehicle parameters are received from the first vehicle, the plurality of vehicle parameters comprising the requested vehicle parameter; and wherein the response to the vehicle request comprises higher-level data generated from the values for the requested vehicle parameter that satisfy the set of conditions”.
The wording of the claim makes it unclear if the limitation “the response to the vehicle request comprises higher-level data generated from the values for the requested vehicle parameter that satisfy the set of conditions” is implying that the “higher-level data” satisfies the “set of conditions”, or if the “values for the requested vehicle parameter” satisfy the “set of conditions”. Therefore, the claim is unclear.
Furthermore, assuming that the claim is implying that the “higher-level data” satisfies the “set of conditions”, it is unclear if some process occurs to ensure that the “higher-level data” satisfies the “set of conditions”, or if this is simply an intended use or intended result. Specifically, this issue of clarity arises because it is unclear how the recipient of the “vehicle request” would be able to identify any “set of conditions” when the “vehicle request” does not specify any specific “set of conditions”, but instead only specifies “a requested vehicle parameter” that somehow “corresponds to a set of conditions”. Simply reciting that some parameter corresponds to some “set of conditions” does not require the “vehicle request” to actually specify the “set of conditions”. Therefore, it is unclear how anything, such as the “higher-level data”, could be generated and made to satisfy a “set of conditions” when the thing that generates the “higher-level data” is not claimed as being provided with the “set of conditions” to use as a criteria for generating the “higher-level data”.
Therefore, the claim is unclear.

As per Claim 6, the claim recites “wherein the response comprises an obfuscated version of the identifier”.
It is unclear how an identifier is “obfuscated”, making it unclear what is required by the “obfuscated version of the identifier”. The disclosure brings no clarity, as the version” of the identifier, as clearly an identifier must be in a specific form to identify something, and any change of the identifier would then render it something else entirely and it would no longer be an accurate identifier.
Therefore, the claim is unclear.
	As per Claim 7, the claim recites “wherein transmitting the access token to the to the third-party application comprises transmitting an access code to the third-party application, wherein the access code is exchanged for the access token”.
	It is unclear how a step of transmitting the “access token” can also be a step of “transmitting an access code to the third-party application”. A single step of transmitting one set of data such as the “access token” cannot also be a step of transmitting a completely different set of data such as the “access code”. As claimed, it would appear that the step of transmitting the “access token” is actually an alternative to the step of transmitting the “access token”, as the Claim 1 step of “transmitting an access token” does not encompass also transmitting other data in addition to the “access token”, and Claim 1 does not encompass performing any exchange of data “for the access token”.
	It is also unclear what is meant by “for the access token”, as it is unclear what “for” is implying. In other words, it is unclear if this limitation is implying some structure or device receives or generates the “access token” based on the exchange. It is also access token” is “for”. The claim language is entirely unclear and not written in a technical manner that makes clear what steps are required by the method.
Furthermore, it is unclear at what point in the method of Claims 1 and 7 the step of “wherein the access code is exchanged for the access token” takes places. If the “access token” is already transmitted in Claim 1, it is unclear if Claim 7 then requires transmitting it again as per the “exchanged” step. As written, the “exchanged” step appears to be an intended use, as the claim does not positively recite the method steps of some structure or devices performing an exchange. The disclosure brings no clarification as the disclosure does not mention a step of exchanging an “access code” for an “access token”.
Therefore, the claim is unclear.

As per Claim 9, the claim recites “after determining the higher-level vehicle data from the set of data stored in the OEM database, storing the higher-level vehicle data in a standardized database, wherein the standardized database stores vehicle data associated with multiple OEM partners”.
It is unclear what is required by “standardized” of the limitation “standardized database”. The claim provides no information of what standard is used to create a “standardized” database, or to clarify what types of databases would or would not be equivalent to a “standardized database”.
Furthermore, it is unclear what is required by the limitation “vehicle data associated with multiple OEM partners”. Specifically, it is unclear how the “vehicle data” is “associated with multiple OEM partners”, and it is unclear what association is required, if any, or if this limitation is directed to an intended use. It is also unclear what “OEM partners” are, as the claim does not recite any limitations describing a partnership of any kind.
Therefore, the claim is unclear.
It is understood by the Examiner that the limitations “wherein the standardized database stores vehicle data associated with multiple OEM partners” are directed to an intended use that does not further limit the claim.

As per Claim 10, it is unclear what structure or device, if any, is performing any step of the claim. This also makes it unclear which method steps are required to be performed by some specific structure or device, if any, and whether or not any two method steps may be performed by entirely different structure or devices. For example, it is unclear if the step of “transmitting a resource request for a first vehicle parameter to a first vehicle resource” is performed by the same structure or device, if any, that performs “in response to receiving a system access request from a third-party application”. The Examiner notes that as written, the claim encompasses a person or several people performing each step mentally and/or manually.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “receiving a vehicle request, comprising the access token, for the first vehicle from the third-party application; and converting the vehicle request to an OEM-specific request for the OEM database, wherein the set of vehicle data comprises data from the OEM database satisfying the OEM-specific request”.
It is unclear what is required by “OEM-specific”, making it unclear what takes place in the “converting” step.
Therefore, the claim is unclear.

As per Claim 17, the claim recites “further comprising transmitting a batch request to multiple endpoints, wherein the batch request comprises a plurality of requested parameters”.
It is unclear when this step takes place with respect to the steps of Claim 10. It is also unclear what is transmitting the “batch request” and why this step would take place. It is also unclear if the “multiple endpoints” are directed to any element of Claim 10.
Therefore, the claim is unclear.

As per Claim 18, the claim recites “The method of Claim 17, wherein the multiple endpoints are the first vehicle and a second vehicle”.
However, parent Claim 10 already recites “in response to receiving a first value, sampled by a first vehicle, for the first vehicle parameter”, implying that a request was already sent to the “first vehicle”, and it is then unclear if Claims 17 and 18 are requiring requesting and/or obtaining data from the “first vehicle” twice in the same method, which would appear to the Examiner to be redundant. Also, the Examiner notes that there does not appear to be support in the disclosure for an embodiment that first vehicle” in one step and in the same process then sends a “batch request” to the same “first vehicle” as required by Claims 10, 17 and 18.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “The method of Claim 10, wherein prior to sending the set of vehicle data, generating the set of vehicle data based on a set of requested vehicle parameters, the set of requested vehicle parameters received from the third-party application”.
It is unclear at what point in the method of Claim 10 the step of “vehicle parameters” are “received from the third-party application”. In other words, Claim 10 only recites receiving a “system access request” from a “third-party application”, and does not recite that this request contains any additional information of “requested vehicle parameters”, making it unclear if the Applicant is intentionally implying that the “vehicle parameters” are requested as a step of a method that is not claimed by the Applicant.
Therefore, the claim is unclear.

As per Claim 20, the claim recites “wherein the set of vehicle data comprises an obfuscated version of the identifier”.
It is unclear how an identifier is “obfuscated”, making it unclear what is required by the “obfuscated version of the identifier”. The disclosure brings no clarity, as the disclosure is entirely silent as to any process of obfuscating an identifier. The Examiner notes that it is unclear how data representing an obfuscated identifier can even be version” of the identifier, as clearly an identifier must be in a specific form to identify something, and any change of the identifier would then render it something else entirely and it would no longer be an accurate identifier.
Therefore, the claim is unclear.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps of receiving the “access token” from the “third-party application” as a condition for performing the step of “sending a set of vehicle data from the higher-level vehicle data to the third-party application”.
There does not appear to be a disclosed embodiment where a step of “transmitting an access token to the third-party application” is performed without also reciting a step of receiving the “access token” from the “third-party application” as a condition for “sending a set of vehicle data from the higher-level vehicle data to the third-party application”. P[0037] of the Applicant’s specification recites “the API subsystem receives a request from the third party application including a resource request and an access token (e.g., a system access token), and, in response to verification of the access token (e.g., received from the authorization subsystem), sends the requested resource to the third party application”, and there does not appear to be any disclosure of simply sending the third-party application an access token without then using the third-party application then using the access token to obtain vehicle data. Therefore, the step of verifying an access token from the third-party application before .


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “wherein transmitting the access token to the to the third-party application comprises transmitting an access code to the third-party application, wherein the access code is exchanged for the access token”, however, the Claim 1 step of “transmitting an access token” does not encompass also transmitting other data in addition to the “access token”, and the steps of Claim 7 of “transmitting the access token to the to the third-party application comprises transmitting an access code to the third-party application, wherein the access code is exchanged for the access token” are then an alternative to the step of transmitting the “access token” rather than further limiting the method steps of Claim 1, as the Claim 1 step of “transmitting an access token” does not encompass also access token”, and Claim 1 does not encompass performing any exchange of data “for the access token”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “The method of Claim 10, further comprising, prior to transmitting the resource request for the first vehicle parameter: " transmitting a resource access request to the first vehicle resource; and " in response to verification by the first vehicle resource of the resource access request, receiving a resource access token from the first vehicle resource, wherein the resource request comprises the resource access token”. However Claim 10 does not encompass the limitation of “wherein the resource request comprises the resource access token”. This limitation is not written as a method step of causing the “resource request” to be comprised of “the resource access token” but is instead a mere statement that defines the “resource request”, and Claim 11 then cannot be added to the steps of Claim 10 in any manner that adds performing a method step of generating a “resource request” that is comprised of “the resource access token”, and it is clear that Claim 11 then presents an alternative to the “resource request” of Claim 10 rather than further limiting the method steps of Claim 10.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhok et al. (2014/0189888).

Regarding Claim 1, Madhok et al. teaches the claimed method for processing requests for vehicular data, comprising:
receiving a first value for a first vehicle parameter from a first vehicle resource, the first value sampled by a first vehicle (“…a secure data ;
storing the first value, in association with an identifier identifying the first vehicle, in an Original Equipment Manufacturer (OEM) database (“All of the static attributes of the vehicle, such as the make, model year color, brand, VIN, etc, as well as the vehicle's dynamic attributes, such as mileage, speed, location, destination, rating, emissions, resale value, registration, insurance data, and the like can be associated with the persistent digital identifier of the vehicle”, see P[0057], also see P[0010] and P[0026] as cited above, and “A user can configure an embodiment to automatically send a vehicle-based Distributed Shared Data Object to their vehicle dealer and OEM whenever the vehicle detects an abnormality with the operation or status of the vehicle”, see P[0026], where because the data of the data container may be provided to an OEM, the OEM is then directly associated with the data container, making the data container equivalent to an “Original Equipment Manufacturer (OEM) database” within the ;
determining higher-level vehicle data from a set of data stored in the OEM database, wherein the set of data comprises the first value (“The data connections also enable the vehicle-based Distributed Shared Data Object system 110 to obtain current data when another endpoint makes an authorized request for access to a portion of the Vehicle X collection of information…the vehicle-based Distributed Shared Data Object system 110 can unify the various data, identifiers, apps, and services, both in-vehicle and outside-the-vehicle from a plurality of vehicles or other endpoints. This unified data is linked to the user and the vehicle's persistent digital identity so that the data can be accessed by the user anytime, anywhere, on any device, and shared with others (under user control) in their larger social and vehicle related ecosystem”, see P[0076], also see P[0059], where both the data connections and the unified data are equivalent to the “higher-level vehicle data”);
in response to receiving a system access request from a third-party application:
verifying the system access request (“…once the Vehicle-based Distributed Shared Data Object Service Module 240 validates the requesting endpoint 282. the Vehicle-based Distributed Shared Data Object Service Module 240 can transmit a secure access token to the requesting endpoint 282 via network 105”, see P[0082]); and
transmitting an access token to the third-party application (“…once the Vehicle-based Distributed Shared Data Object Service Module 240 validates the ;
in response to receiving a vehicle request comprising the access token from the third-party application (“The secure access token can be retained by the endpoint 282 and used to access the shared data as shown in FIG. 11”, see P[0082]):
generating a response to the vehicle request using the higher-level vehicle data (“The secure access token can be retained by the endpoint 282 and used to access the shared data as shown in FIG. 11”, see P[0082] and “If the Data Access/Sharing Control Enforcement Service Module 250 can validate the presenting endpoint 284 based on the presented secure access token. the Data Access/Sharing Control Enforcement Service Module 250 can enable the endpoint 284 to obtain access to the shared data set of vehicle 280 and its associated user(s) via an associated secure container”, see P[0083] and “…enable the endpoint to receive the shared data subset via a secure access token…enable the cloud based unified store of vehicle data to authenticate the identity of the endpoint presenting the secure access token; if the endpoint is authenticated…enable the authenticated endpoint to download or link to the secure container with the shared data subset; and as a result, the authenticated endpoint establishes a two way link to the cloud based unified store of vehicle data and the shared data subset is consumed via the secure container (processing block 355)” (emphasis added), see P[0084]); and
transmitting the response to the third-party (“If the Data Access/Sharing Control Enforcement Service Module 250 can validate the presenting endpoint 284 

Regarding Claim 8, Madhok et al. teaches the claimed method of Claim 1, wherein determining the higher-level data from the set of data stored in the OEM database comprises aggregating the set of data stored in the OEM database (“…the Data Unification Service uses a data aggregator 226 to further process the Vehicle X collection of information”, see P[0076]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 4-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (2014/0189888) in view of Freiberger et al. (2014/0058761).

Regarding Claim 2, Madhok et al. does not expressly recite the claimed method of Claim 1, further comprising, prior to receiving the first value for the first vehicle parameter from the first vehicle resource:
transmitting a resource access request to a user associated with the first vehicle resource; and
in response to verification of the resource access request by the user, receiving a resource access token from the first vehicle resource.
However, Madhok et al. does teach steps of requesting access to vehicle data and providing a token in response to the request (see at least P[0082] of Madhok et al. and all citations of the Claim 1 rejection), and to simply apply these teachings to any two systems that include any type of requestor and any recipient of a request that may provide data in response to the request would be obvious to a person having ordinary skill in the art. Therefore, the only teachings of this claim not rendered obvious by Madhok et al. are the limitations directed to the “user”.
However, Freiberger et al. (2014/0058761) teaches a request from a third-party requestor such as an insurer, where the “request seeks consent from the driver or vehicle owner for the system to grant the requestor access of the anonymous data”, and where data is transmitted to the requestor based on “whether the driver or vehicle owner has granted access to the anonymous data” (Freiberger et al.; see P[0067]). Therefore, the claim is simply a combination of the teachings of Madhok et al. and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Freiberger et al., and prior to receiving the first value for the first vehicle parameter from the first vehicle resource, transmitting a resource access request to a user associated with the first vehicle resource, and in response to verification of the resource access request by the user, receiving a resource access token from the first vehicle resource, as rendered obvious by Madhok et al. in view of Freiberger et al. as explained above, in order to provide for “gathering and analyzing information related to driving performance and behavior of a driver of a vehicle” (Freiberger et al.; see P[0003]).

Regarding Claim 4, Madhok et al. teaches the claimed method of Claim 1,
wherein the vehicle request comprises a requested vehicle parameter that corresponds to a set of conditions (“The data connections also enable the vehicle-based Distributed Shared Data Object system 110 to obtain current data when another endpoint makes an authorized request for access to a portion of the Vehicle X collection of information”, see P[0076]);
wherein values for plurality of vehicle parameters are received from the first vehicle, the plurality of vehicle parameters comprising the requested vehicle parameter (“…a secure data container…reifies the vehicle as a digital identity in its own right and provides mechanisms to unify vehicle related data and associated .
Madhok et al. does not expressly recite the claimed
and wherein the response to the vehicle request comprises higher-level data generated from the values for the requested vehicle parameter that satisfy the set of conditions.
However, the claim is unclear as to clearly defining the difference between a “requested vehicle parameter that corresponds to a set of conditions” and “higher-level data generated from the values for the requested vehicle parameter that satisfy the set of conditions”. The claim does not clearly define how the “higher-level data” is generated “from the values for the requested vehicle parameter that satisfy the set of conditions”. As written, the claim even appears to encompass providing data that is not requested, so long as it is “generated from” the request data in some manner.
In view of the above issues of clarity of the claim, it is first noted that Madhok et al. does teach storing what may be considered “higher-level data” such as unified data which can include data such as “qualitative driving data, such as average speed, hard use of brakes, use of signals, violations, etc.” (“…the unified data can include: status attributes of the vehicle, such as its make, model, year, vehicle identification number 
Furthermore, Madhok et al. teaches sharing other “higher-level data” such as vehicle performance data with third-parties such as insurance providers (“A vehicle-based Distributed Shared Data Object can be used for sharing vehicle location and ETA data with a friend, sharing vehicle performance data with a rating service, sharing vehicle service and repair data with a service provider, sharing driver rating and violations data with parents or insurance providers, sharing, vehicle usage, service and collision data with a reseller, etc.”, see P[0066]), where combined with the teachings of Madhok et al. of requesting access to a portion of data (“The data connections also enable the vehicle-based Distributed Shared Data Object system 110 to obtain current data when another endpoint makes an authorized request for access to a portion of the Vehicle X collection of information…”, see P[0076]), clearly the system of Madhok et al. is capable of allowing for a third-party to request some type of data and providing “higher-level data” in response, such as by an insurance provider requesting vehicle performance data and providing data “higher-level data” such as “qualitative driving data, such as average speed, hard use of brakes, use of signals, violations, etc.”
Freiberger et al. (2014/0058761) teaches a request from a third-party requestor such as an insurer, where the request may indicate certain data such as location, and if the requestor is granted access to anonymous accident data, a response includes transmitting the anonymous accident data to the requestor (Freiberger et al.; see P[0067]), where accident data includes various sets of data including the location (Freiberger et al.; see P[0065]). Therefore, the anonymous accident data is equivalent to “higher-level data”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Freiberger et al., and wherein the response to the vehicle request comprises higher-level data generated from the values for the requested vehicle parameter that satisfy the set of conditions, as rendered obvious by Madhok et al. in view of Freiberger et al. as explained above, in order to provide for “gathering and analyzing information related to driving performance and behavior of a driver of a vehicle” (Freiberger et al.; see P[0003]).

Regarding Claim 5, Madhok et al. does not expressly recite the claimed method of Claim 1, wherein the set of requested vehicle parameters comprises a geographic location.
However, Madhok et al. teaches requesting access to a portion of data (“The data connections also enable the vehicle-based Distributed Shared Data Object system 110 to obtain current data when another endpoint makes an authorized request for access to a portion of the Vehicle X collection of information…”, see P[0076]), and geographic location”.
Furthermore, Freiberger et al. (2014/0058761) teaches a request by a request from a third-party requestor such as an insurer, where the request may indicate certain data such as location, and if the requestor is granted access to anonymous accident data, a response includes transmitting the anonymous accident data to the requestor (Freiberger et al.; see P[0067]), where accident data includes various sets of data including the location (Freiberger et al.; see P[0065]). Therefore, the anonymous accident data is equivalent to “higher-level data”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Freiberger et al., and wherein the set of requested vehicle parameters comprises a geographic location, as rendered obvious by Madhok et al. in view of Freiberger et al. as explained above, in order to provide for “gathering and analyzing information related to driving performance and behavior of a driver of a vehicle” (Freiberger et al.; see P[0003]).

Regarding Claim 6, Madhok et al. does not expressly recite the claimed method of Claim 1, wherein the response comprises an obfuscated version of the identifier.

Freiberger et al. (2014/0058761) teaches a request by a request from a third-party requestor such as an insurer, where a response includes transmitting the anonymous accident data to the requestor (Freiberger et al.; see P[0067]), where accident data includes various sets of data including the location (Freiberger et al.; see P[0065]), and where “the presentation of the data to the insurers could be completely anonymized, providing only the risk levels or the aggregated driving performance data without compromising any personal data of the driver” (Freiberger et al.; see P[0063]). Therefore, to anonymize or “obfuscate” any data transmitted as a response to a requestor would be obvious in view of Freiberger et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Freiberger et al., and wherein the response comprises an obfuscated version of the identifier, as rendered obvious by Madhok et al. in view of Freiberger et al. as explained above, in order to provide for “gathering and analyzing information related to driving performance and behavior of a driver of a vehicle” (Freiberger et al.; see P[0003]).

method of Claim 19, wherein the set of vehicle data comprises an obfuscated version of the identifier.
However, the claim is unclear, as it is unclear how an identifier is “obfuscated”, and it is unclear how data representing an obfuscated identifier can even be considered any “version” of the identifier, as clearly an identifier must be in a specific form to identify something, and any change of the identifier would then render it something else entirely and it would no longer be an accurate identifier.
Freiberger et al. (2014/0058761) teaches a request by a request from a third-party requestor such as an insurer, where a response includes transmitting the anonymous accident data to the requestor (Freiberger et al.; see P[0067]), where accident data includes various sets of data including the location (Freiberger et al.; see P[0065]), and where “the presentation of the data to the insurers could be completely anonymized, providing only the risk levels or the aggregated driving performance data without compromising any personal data of the driver” (Freiberger et al.; see P[0063]). Therefore, to anonymize or “obfuscate” any data transmitted as a response to a requestor would be obvious in view of Freiberger et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Freiberger et al., and wherein the set of vehicle data comprises an obfuscated version of the identifier, as rendered obvious by Madhok et al. in view of Freiberger et al. as explained above, in order to provide for “gathering and analyzing information related to driving performance and behavior of a driver of a vehicle” (Freiberger et al.; see P[0003]).



Claims 3, 10, 11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (2014/0189888) in view of Akiyama et al. (2014/0298030).

Regarding Claim 3, Madhok et al. does not expressly recite the claimed method of Claim 2, wherein the first value for the first vehicle parameter is received in response to transmitting a resource request for the first vehicle parameter, wherein the resource request comprises the resource access token.
However, these steps are equivalent to the steps of Madhok et al. as cited in the parent claim rejections of requesting access to vehicle data, with the only difference being the fact that the “resource request” may be different from the “system access request”.
However, these steps are seen in Akiyama et al. (2014/0298030), who teaches an automotive electronic control unit that transmits various information to a system in response to a data transmission request from the system (Akiyama et al.; see P[0464]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Akiyama et al., and wherein the first value for the first vehicle parameter is received in response to transmitting a resource request for the first vehicle parameter, wherein the resource request comprises the resource access 

Regarding Claim 10, Madhok et al. teaches the claimed method for processing requests for vehicular data, comprising:
…a first vehicle parameter…(“…a secure data container…reifies the vehicle as a digital identity in its own right and provides mechanisms to unify vehicle related data and associated relationships in a linked data cloud…enable unified vehicle and driver data to be linked to the vehicle via the cloud...the unified data can include: status attributes of the vehicle, such as its make, model, year, vehicle identification number (VIN), etc.; usage data, such as mileage, fuel level, oil level, etc.; real-time performance data, such as speed, location, traffic, torque, fuel efficiency, bumps jumped over/pothole encountered, etc.”, see P[0010] and “A user can configure an embodiment to automatically send a vehicle-based Distributed Shared Data Object to their vehicle dealer and OEM whenever the vehicle detects an abnormality with the operation or status of the vehicle”, see P[0026]);
in response to receiving a first value, sampled by a first vehicle, for the first vehicle parameter, storing the first value in association with an identifier identifying the first vehicle, in an Original Equipment Manufacturer (OEM) database (“All of the static attributes of the vehicle, such as the make, model year color, brand, VIN, etc, as well as the vehicle's dynamic attributes, such as mileage, speed, location, destination, rating, emissions, resale value, registration, insurance data, and Original Equipment Manufacturer (OEM) database” within the broadest reasonable interpretation of the claim, as it is a database from which an OEM may receive data);
determining higher-level vehicle data from a set of data stored in the OEM database (“The data connections also enable the vehicle-based Distributed Shared Data Object system 110 to obtain current data when another endpoint makes an authorized request for access to a portion of the Vehicle X collection of information…the vehicle-based Distributed Shared Data Object system 110 can unify the various data, identifiers, apps, and services, both in-vehicle and outside-the-vehicle from a plurality of vehicles or other endpoints. This unified data is linked to the user and the vehicle's persistent digital identity so that the data can be accessed by the user anytime, anywhere, on any device, and shared with others (under user control) in their larger social and vehicle related ecosystem”, see P[0076], also see P[0059], where both the data connections and the unified data are equivalent to the “higher-level vehicle data”);
in response to receiving a system access request from a third-party application:
verifying the third-party application (“…once the Vehicle-based Distributed Shared Data Object Service Module 240 validates the requesting endpoint 282. the Vehicle-based Distributed Shared Data Object Service Module 240 can transmit a secure access token to the requesting endpoint 282 via network 105”, see P[0082]); and
transmitting an access token to the third-party application (“…once the Vehicle-based Distributed Shared Data Object Service Module 240 validates the requesting endpoint 282. the Vehicle-based Distributed Shared Data Object Service Module 240 can transmit a secure access token to the requesting endpoint 282 via network 105”, see P[0082]);
after transmitting the access token to the third-party application, sending a set of vehicle data from the higher-level vehicle data to the third-party application (“If the Data Access/Sharing Control Enforcement Service Module 250 can validate the presenting endpoint 284 based on the presented secure access token. the Data Access/Sharing Control Enforcement Service Module 250 can enable the endpoint 284 to obtain access to the shared data set of vehicle 280 and its associated user(s) via an associated secure container”, see P[0083] and P[0084] as cited above).
	Madhok et al. does not expressly recite the bolded portions of the claimed
transmitting a resource request for a first vehicle parameter to a first vehicle resource.
However, these limitations not expressly taught by Madhok et al. are directed to steps of simply sending data in response to receiving a request for the data, which is a trivial operation to a person having ordinary skill in the art. Additionally, these steps are 
However, these steps are seen in Akiyama et al. (2014/0298030), who teaches an automotive electronic control unit that transmits various information to a system in response to a data transmission request from the system (Akiyama et al.; see P[0464]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Akiyama et al., and to transmit a resource request for a first vehicle parameter to a first vehicle resource, as rendered obvious by Akiyama et al., in order to provide for “computer assisted name-based aggregation of anonymized data while preserving anonymity” (Akiyama et al.; see P[0002]).

Regarding Claim 11, Madhok et al. does not expressly recite the claimed method of Claim 10, further comprising, prior to transmitting the resource request for the first vehicle parameter:
transmitting a resource access request to the first vehicle resource; and
in response to verification by the first vehicle resource of the resource access request, receiving a resource access token from the first vehicle resource, wherein the resource request comprises the resource access token.
However, Madhok et al. does teach steps of requesting access to vehicle data and providing a token in response to the request (see at least P[0082] of Madhok et al. and all citations of the Claim 1 rejection), and to simply apply these teachings to any two user”. Furthermore, Madhok et al. teaches steps of requesting access to vehicle data, with a difference from the claimed subject matter being that the “resource access request” may be different from the “system access request”.
Furthermore, Akiyama et al. (2014/0298030) teaches an automotive electronic control unit that transmits various information to a system in response to a data transmission request from the system (Akiyama et al.; see P[0464]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Akiyama et al., and prior to transmitting the resource request for the first vehicle parameter, transmitting a resource access request to the first vehicle resource, and in response to verification by the first vehicle resource of the resource access request, receiving a resource access token from the first vehicle resource, wherein the resource request comprises the resource access token, as rendered obvious by Akiyama et al., in order to provide for “computer assisted name-based aggregation of anonymized data while preserving anonymity” (Akiyama et al.; see P[0002]).

Regarding Claim 14, while Madhok et al. does not expressly recite “raw data”, Madhok et al. renders obvious the claimed method of Claim 10, wherein determining higher-level vehicle data from data stored in the OEM database comprises generating the higher-level vehicle data based on processing instructions for processing raw data (“The Data Unification Service also links the vehicle's real-time data, such as speed, mileage, vehicle sensory and intelligence data, the vehicle's service, repairs and maintenance data to the vehicle's persistent digital identity and makes the linked data available, under user control, with other data owned by the user”, see P[0059]), where clearly any real-time data of speed, mileage, vehicle sensory and intelligence data are all equivalent to “raw data”, as real-time data of speed, mileage and any sensory data must be determined from some “raw” data, otherwise, as it is not possible to accurately determine speed, mileage or sensory data without first processing some type of “raw” data that indicates the speed, mileage or sensory data, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine higher-level vehicle data from data stored in the OEM database comprises generating the higher-level vehicle data based on processing instructions for processing raw data, in order to accurately determine real-time data for a vehicle.

Regarding Claim 16, Madhok et al. teaches the claimed method of Claim 10, wherein verifying the access request comprises verifying the access token based on a client identifier identifying the third-party application (“The Data Sharing Service can use a conventional log-in process to validate the credentials of a user seeking to access or manipulate a particular unified data set”, see P[0078]).
While Madhok et al. does not expressly recite
wherein the vehicle request is mapped to a user identifier stored in association with the client identifier,
these limitations are rendered obvious by Madhok et al., as Madhok et al. teaches validating a requestor based on credentials, and also teaches that specific recipients may be identified as being authorized to receive specific data (see at least P[0031], P[0035] and P[0078] and all citations of the Claim 10 rejection), therefore, a person having ordinary skill in the art would find it obvious and in fact trivial to map an incoming request to some stored data such as a “user identifier”, where the “user identifier” identifies a recipient or entity that is authorized to receive some set of data, in order to provide for allowing only predetermined authorized recipients to access and receive requested data, where these are trivial steps of data management that would be obvious to any person having ordinary skill in the art when implementing the teachings of Madhok et al. in a computer system.

Regarding Claim 17, Madhok et al. teaches the claimed method of Claim 10, further comprising transmitting a batch request to multiple endpoints (“…the data aggregator 226 can link data objects from the Vehicle X collection of information with data objects from other vehicle information collections or information collections from other endpoints”, see P[0076] and “The Vehicle Reification and Digital Vehicle Registry Service of an example embodiment provides all of the services required to reify vehicles as digital endpoints…”, see P[0058] and “This standard or common representation can be used for a plurality of collections of information from a plurality of vehicles”, see P[0074]), wherein the batch request comprises a plurality of requested parameters usage data, such as mileage, fuel level, oil level, etc.; real-time performance data, such as speed, location, traffic, torque, fuel efficiency, bumps jumped over/pothole encountered, etc.” (emphasis added), see P[0010] and “A user can configure an embodiment to automatically send a vehicle-based Distributed Shared Data Object to their vehicle dealer and OEM whenever the vehicle detects an abnormality with the operation or status of the vehicle”, see P[0026], also see “The Data Unification Service also links the vehicle's real-time data, such as speed, mileage, vehicle sensory and intelligence data, the vehicle's service, repairs and maintenance data to the vehicle's persistent digital identity and makes the linked data available, under user control, with other data owned by the user” (emphasis added), see P[0059]).

Regarding Claim 18, Madhok et al. teaches the claimed method of Claim 17, wherein the multiple endpoints are the first vehicle and a second vehicle (“…the data aggregator 226 can link data objects from the Vehicle X collection of information with data objects from other vehicle information collections or information collections from other endpoints”, see P[0076] and “The Vehicle Reification and Digital Vehicle Registry Service of an example embodiment provides all of the services required to reify vehicles as digital endpoints…”, see P[0058] and “This standard or common 

Regarding Claim 19, Madhok et al. teaches the claimed method of Claim 10, wherein prior to sending the set of vehicle data, generating the set of vehicle data based on a set of requested vehicle parameters, the set of requested vehicle parameters received from the third-party application (“If the Data Access/Sharing Control Enforcement Service Module 250 can validate the presenting endpoint 284 based on the presented secure access token. the Data Access/Sharing Control Enforcement Service Module 250 can enable the endpoint 284 to obtain access to the shared data set of vehicle 280 and its associated user(s) via an associated secure container”, see P[0083] and P[0084] and “The Usage controls ensure that the shared data is used by the recipients only in the manner specified by the sharing user. The Usage controls enable the sharing user to specify the types of usages of the shared data that are authorized by the sharing user. For example, a user's qualitative driving data can be configured via the usage controls for sharing only to get a PHYD insurance quote from the insurance provider and not to report the user's qualitative driving data to authorities”, see P[0031]).



Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (2014/0189888).

Regarding Claim 7, Madhok et al. does not expressly recite the claimed method of Claim 1, wherein transmitting the access token to the to the third- party application comprises transmitting an access code to the third-party application, wherein the access code is exchanged for the access token.
However, these limitations are rendered obvious by Madhok et al., as Madhok et al. teaches validating a requestor based on credentials, and also teaches that specific recipients may be identified as being authorized to receive specific data (see at least P[0031], P[0035] and P[0078] and all citations of the Claim 10 rejection), therefore, a person having ordinary skill in the art would find it obvious and in fact trivial to first identify or authenticate a user or “third-party application” using an “access code” such as a password, and to then provide the “access token” as in the teachings of Madhok et al. of providing a secure access token, in order to provide for allowing only predetermined authorized recipients to receive access tokens and to access and receive requested data.

Regarding Claim 9, Madhok et al. does not expressly recite “multiple OEM partners” as in the claimed method of Claim 1, further comprising, after determining the higher-level vehicle data from the set of data stored in the OEM database, storing the higher-level vehicle data in a standardized database, wherein the standardized database stores vehicle data associated with multiple OEM partners.
multiple OEM partners” without clarifying exactly how this association is achieved or what this association requires of the “set of data” or of the “higher-level vehicle data”. There is also no indication of what is required by “partners”. As written, the claim appears to encompass an intended use of the database simply storing being used to store data that may be accessed or provided to “multiple OEM partners”, which is the interpretation used by the Examiner in this claim rejection.
Madhok et al. does teaches that vehicle data may be shared with the OEM of a vehicle (“The registration of the digital endpoints and an associated secure data container enables users (e.g., drivers, dealers, resellers, and the like), mobile apps, and services to access, update and share data sets of the secure data container linked to the digital endpoints under the explicit control of the user and/or the original equipment manufacturer (OEM), depending on who has provenance over what data”, see P[0058]), and teaches that data from a plurality of vehicles is stored (“This standard or common representation can be used for a plurality of collections of information from a plurality of vehicles”, see P[0074], also see P[0058]), where clearly if data from multiple vehicles is stored, and each vehicle is associated with a different OEM, this storing would then result in storing data “associated with multiple OEM partners”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. and after determining the higher-level vehicle data from the set of data stored in the OEM database, storing the higher-level vehicle data in a standardized database, wherein the standardized database stores vehicle data associated with .



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (2014/0189888) in view of Kapolka et al. (2004/0138790).

Regarding Claim 12, Madhok et al. teaches the claimed method of Claim 10, further comprising:
receiving a vehicle request, comprising the access token, for the first vehicle from the third-party application (“If the Data Access/Sharing Control Enforcement Service Module 250 can validate the presenting endpoint 284 based on the presented secure access token. the Data Access/Sharing Control Enforcement Service Module 250 can enable the endpoint 284 to obtain access to the shared data set of vehicle 280 and its associated user(s) via an associated secure container”, see P[0083] and P[0084] as cited above).
Madhok et al. does not expressly recite the claimed
and converting the vehicle request to an OEM-specific request for the OEM database, wherein the set of vehicle data comprises data from the OEM database satisfying the OEM-specific request.
Kapolka et al. (2004/0138790) teaches translating requests into formats specific to a vehicle to which the request is directed, where a message may be packaged according to the specific component that is the recipient of the message (Kapolka et al.; see P[0036]-P[0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Akiyama et al., and to convert the vehicle request to an OEM-specific request for the OEM database, wherein the set of vehicle data comprises data from the OEM database satisfying the OEM-specific request, as rendered obvious by Kapolka et al., in order to provide for “monitoring and control of different vehicles having different components” (Kapolka et al.; see P[0037]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (2014/0189888) in view of Pourfallah et al. (2012/0253852).

Regarding Claim 13, Madhok et al. does not expressly recite the claimed method of Claim 10, wherein the set of vehicle data is sent in response to receiving a plurality of vehicle requests from the third-party application, the method further comprising, before sending the set of vehicle data:
aggregating the vehicle request and the plurality of vehicle requests into a batch vehicle request; and
generating the set of vehicle data based on the batch vehicle request.
However, Madhok et al. teaches the steps of receiving a request and generating a set of vehicle data based on the request with the teachings of an endpoint receiving a set of vehicle data in response to a request made by the endpoint (see at least P[0082]-P[0083] as cited in the Claim 10 rejection).
Furthermore, to simply batch requests for data into a batch data request and to generate a set of data in response to receiving the batch data request is a conventional technique in the art, as seen in Pourfallah et al. (2012/0253852) (Pourfallah et al.; see P[0342]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madhok et al. with the teachings of Pourfallah et al., and wherein the set of vehicle data is sent in response to receiving a plurality of vehicle requests from the third-party application, the method further comprising, before sending the set of vehicle data, aggregating the vehicle request and the plurality of vehicle requests into a batch vehicle request, and generating the set of vehicle data based on the batch vehicle request, as rendered obvious by Pourfallah et al., in order to provide requested batch data in response to a batch data request (Pourfallah et al.; “In response to the batch data request, the database may provide the requested batch data”, see P[0342]).



15 is rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (2014/0189888) in view of Ricci (2013/0218412) further in view of Kapolka et al. (2004/0138790).

Regarding Claim 15, Madhok et al. does not expressly recite the claimed method of Claim 10, wherein the vehicle request further comprises a vehicle command for the first vehicle, the method further comprising:
translating the vehicle command to vehicle control instructions based on an OEM-specific translation module; and
transmitting the vehicle control instructions to the first vehicle, wherein the first vehicle operates according to the control instructions in response to vehicle control instruction receipt.
However, Ricci (2013/0218412) teaches a vehicle system module receiving a request from a requestor to command a vehicle task, function and/or operation, where the requestor may be authenticated (Ricci; see P[0210]-P[0212] and P[0220], also see P[0195] and FIG. 1).
Furthermore, Kapolka et al. (2004/0138790) teaches translating requests into formats specific to a vehicle to which the request is directed, where a message may be packaged according to the specific component that is the recipient of the message, where the translation allows for monitoring and control of different vehicles have different components (Kapolka et al.; see P[0036]-P[0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662